DETAILED ACTION

Corrected Noticed of Allowability - Background
The present Corrected Notice of Allowability is necessitated by an error discovered by the Applicant after the July 28th 2022 Notice of Allowability was mailed, namely with respect to Reasons for Allowance (Page 4, Para 3), regarding claim 39. The content of the present Corrected Notice of Allowability is identical to the July 28th 2022 Notice of Allowability, except the Reasons for Allowance detailed below, and a different signature of the Primary Examiner at the bottom.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-12, filed June 28th, 2022, with respect to the 35 U.S.C. 103 rejections, have been fully considered and are still persuasive.  
Applicant argues the prior art of record does not teach “wherein each of the two frame components include a portion of a seating surface of the seat that is separate from a back rest such that the seating surface forms the seat bottom of the seat.”
	In light of the new and amended claims, and after further search and consideration, the examiner still agrees that the prior art of record does not teach this limitation.

Allowable Subject Matter
Claims 1-2, 22-35 and 37, and 39-41 are allowed.

The following is an examiner’s statement of reasons for allowance:

	Regarding Claim 1, 
McNichols (US 8016089 B1), in view of Fegler et al. (US 7793970 B2), does not teach one or more handles designed to adjust and lock into a height and an angle to support the seat supporting structure based on the orientation of a back rest formed by one of the two frame components; or wherein each of the two frame components include a portion of a seating surface of the seat that is separate from the back rest such that the seating surface forms the seat bottom of the seat.

	Independent claim 1 is allowable as there is no reasonable combination in view of the prior art references that affects the patentability of the claims. 
Regarding Claim 34, 
McNichols (US 8016089 B1), in view of Fegler et al. (US 7793970 B2), does not teach wherein each of the two frame components include a portion of a seating surface of the seat that is separate from the back rest such that the seating surface forms the seat bottom of the seat.

	Independent claim 34 is allowable as there is no reasonable combination in view of the prior art references that affects the patentability of the claims. In addition, claims 35 and 37 are allowable by virtue of dependency on claim 34.

Regarding Claim 39, 
McNichols (US 8016089 B1), in view of Fegler et al. (US 7793970 B2), does not teach wherein each of the two frame components include a portion of a seating surface of the seat that is separate from the back rest such that the seating surface forms the seat bottom of the seat.

	Independent claim 39 is allowable as there is no reasonable combination in view of the prior art references that affects the patentability of the claims. In addition, claims 2, 22-33, and 40-41 are allowable by virtue of dependency on claim 39.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731